  Case: 4:20-cr-00052-RWS-DDN Doc. #: 2 Filed: 01/22/20 Page: 1 of 2 PageID #: 5


                               UNITED STATES DISTRICT COURT                            FILED
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                 JAN 2 2 2020
                                                                                   U.S. DISTRICT COURT
UNITED STATES OF AMERICA,                       )                                EASTERN DISTRICT OF MO
                                                                                         ST.LOUIS
                                                )
               Plaintiff,                       )
                                                )'
v.                                               )

. LARRY HENRY,
                                                 )
                                                ")
                                                      4:20CR052 RWS/DDN
                                                 )
               Defendant.                        )


                                         INDICTMENT

                                          COUNT ONE

The Grand Jury charges that:

     On or about January 10, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                       LARRY HENRY,

acting with others, did obstruct, delay, and affect commerce or the movement of any article or

commodity in commerce or attempt to do so by robbery of Pure Pleasure Megacenter, a

commercial establishment engaged in interstate or foreign commerce and in the business of buying

and selling articles and commodities that have been previously transported in interstate or foreign

commerce.

     In violation of Title 18, United States Code, Sections 2 and 1951(a).

                                         COUNT TWO

     The Grand Jury further charges that:

     On or about January 10, 2020, in the City of St. Louis, within the Eastern District of

Missouri,
  Case: 4:20-cr-00052-RWS-DDN Doc. #: 2 Filed: 01/22/20 Page: 2 of 2 PageID #: 6
              ,,


                                        LARRY HENRY,

acting with others, knowingly possessed and brandished a firearm in :furtherance of a crime of

violence for which he may be prosecuted in a court of the United States, that is, obstruct, delay,

and affect commerce or the movement of any article or commodity in commerce or attempt to do

so by robbery, as charged in Count One herein..

     In violation of Title 18, United States Code, Sections 2 and 924(c)(l) (A)(ii).




                                                 A TRUE BILL.



                                                 FOREPERSON



JEFFREY B. JENSEN
United States Attorney



THOMAS J. MEHAN, #28958MO
Assistant United States Attorney




      \   I
